Citation Nr: 0828412	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-39 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter, R.E.M.


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
January 1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
June 2005 and March 2006 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In August 2006, the veteran had a hearing at the RO before a 
local Decision Review Officer (DRO), during which he and his 
daughter, R.E.M, provided testimony in support of his claim 
for a higher disability rating for his bronchial asthma.  The 
following year, in October 2007, he was scheduled to testify 
at a video conference hearing before a Veterans Law Judge 
(VLJ) of the Board.  But the veteran failed to appear for 
that latter hearing.

In a June 2006 statement in support of claim, the veteran 
raised an additional claim for aid and attendance relating to 
his wife.  The RO has not, however, adjudicated this 
additional claim - much less denied it and the veteran 
timely appealed to the Board.  So the Board does not 
currently have jurisdiction to consider this additional 
issue.  38 C.F.R. § 20.200 (2007).  Therefore, it is referred 
to the RO for appropriate development and consideration.


FINDING OF FACT

The veteran's May 2005 VA pulmonary function test (PFT) 
reveals that his bronchial asthma is manifested by a ratio of 
forced expiratory volume in one second to forced vital 
capacity (FEV-1/FVC) of 55 percent.  




CONCLUSION OF LAW

The criteria are met for a higher 60 percent disability 
rating, but no greater, for bronchial asthma.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.97, Code 6602 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in January 2006, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  It equally deserves mentioning that by way of a 
letter dated in April 2006, the RO informed the veteran of 
the disability rating and downstream effective date elements 
of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Consider, as well, that the RO issued that 
first VCAA notice letter prior to initially adjudicating his 
claim, the preferred sequence.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).  And since 
providing the additional VCAA notice in April 2006, the RO 
has gone back and readjudicated the veteran's claim in the 
October 2006 statement of the case (SOC) and more recently in 
the March 2007 supplemental SOC (SSOC) - including 
considering additional evidence received in response to that 
additional VCAA notice.  This is important to point out 
because if, as here, the notice provided prior to the initial 
adjudication was inadequate, 


this timing error can be effectively "cured" by providing 
any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a SOC or SSOC, such 
that the intended purpose of the notice is not frustrated and 
the veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - 
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6. 

Here, because the Vasquez-Flores' decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  And in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that this type of notice error is presumed 
prejudicial and that it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial, 
i.e., harmless.  VA can show the error is harmless by 
demonstrating why it does not affect the essential fairness 
of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

Here, the Board finds that the notice error will not affect 
the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the veteran's bronchial asthma were provided to him in the 
October 2006 SOC.  A reasonable person could be expected to 
read and understand these criteria, and that evidence showing 
his disability meets the requirements for a higher rating is 
needed for an increase to be granted.  The statements he has 
submitted in appealing for a higher rating, including his 
Notice of Disagreement (NOD) and Substantive Appeal (VA Form 
9), demonstrate his understanding of the type and severity of 
symptoms required for a higher rating.  He is also 
represented by a veteran's service organization, the 
Mississippi Veterans Affairs Commission, which presumably is 
aware of the nuances intrinsic to VA adjudications and the 
various requirements for receiving a higher rating for 
bronchial asthma.  Moreover, in his September 2006 
Substantive Appeal, the veteran discussed the effect his 
bronchial asthma has on his employability as well as his 
related symptoms and treatment.

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), service personnel records, VA 
medical records, and private medical records - including the 
results of both his VA and private physician's 
pulmonary function tests assessing the severity of his 
bronchial asthma, the determinative issue.  See Caffrey v. 
West, 6 Vet. App. 377 (1994).  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Entitlement to a Disability Rating Higher than 30 percent for 
Bronchial Asthma

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 
(2007).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  VA has a duty to acknowledge and consider 
all regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion; and, therefore, the 
Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
irrespective of whether the veteran raised them, as well as 
the entire history of his disability in reaching its 
decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).



Where, as here, an increase in an existing disability rating 
based upon established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A more 
recent decision of the Court, however, has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider whether 
the rating should be "staged."  See Hart v. Mansfield, 21 Vet 
App 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of a staged rating 
would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  See 
Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

The record shows the veteran's bronchial asthma has been 
rated at the 30-percent level since a June 2005 RO rating 
decision increased his rating from 10 percent, retroactively 
effective February 28, 2005, the date of receipt of his claim 
for an increased evaluation.  On November 8, 2005, the RO 
received another claim for an increased evaluation, which the 
RO denied in a March 2006 rating decision, continuing his 
rating at 30 percent.  This appeal ensued.  See AB v. Brown, 
6 Vet. App. 35, 38-39 (1993) (the veteran is presumed to be 
seeking the highest possible rating unless he expressly 
indicates otherwise).



Under VA's Schedule for Rating Disabilities, a 30 percent 
rating is assigned where pulmonary function testing reveals 
that FEV-1 is 56 to 70 percent predicted; FEV-1/FVC is 56 to 
70 percent; or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication, is 
used.  38 C.F.R. § 4.97, DC 6602.  A higher, 60 percent, 
rating is assigned where pulmonary function testing reveals 
that FEV-1 is 40 to 55 percent predicted; FEV-1/FVC is 40 to 
55 percent; or where at least monthly visits to a physician 
are needed for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids are used.  Id.  And an 
even higher, 100 percent, rating is assigned where pulmonary 
function testing reveals FEV-1 is less than 40 percent 
predicted; FEV-1/FVC is less than 40 percent; the veteran 
suffers more than one attack per week with episodes of 
respiratory failure; or where the veteran requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno- suppressive medications.  The post-bronchodilator 
findings from the  pulmonary function tests (PFTs) are the 
standard in pulmonary assessment.   See 61 Fed. Reg. 46720, 
46723 (Sept. 5, 1996) (VA assesses pulmonary function after 
bronchodilation as these results reflect the best possible 
functioning of an individual).  

In finding that the veteran did not meet the requirements for 
a higher rating, the RO, in its SSOC, relied on the results 
of a September 2006 PFT examination from a private physician, 
D.W.W., which stated a "baseline" PFT findings of a forced 
vital capacity (FVC) at 57 percent; FEV-1 at 60 percent; and 
FEF (25-75) at 63 percent.  The RO also relied upon Dr. 
D.W.W.'s report of the veteran's symptoms and the fact that 
his VA treatment records show his bronchial asthma is stable 
on medication (Albuterol).  



Earlier, however, in May 2005, the veteran had received a VA 
examination with a PFT.  The PFT results indicate that before 
bronchodilator use, his FEV-1 was 59.2 percent predicted and 
that his FEV-1/FVC was 53 percent.  After bronchodilator use, 
FEV-1 was 68.4 percent predicted and FEV-1/FVC was 55 
percent.  While the post-bronchodilator value of his FEV-1 
does not support assigning a disability rating higher than 30 
percent for his bronchial asthma, his FEV-1/FVC value does, 
as VA assesses pulmonary function after bronchodilation as 
these results reflect the best possible functioning of an 
individual and as a FEV-1/FVC value at 55 percent entitles 
him to a higher 60 percent disability rating.  See 61 Fed. 
Reg. 46720, 46723 (Sept. 5, 1996); and see 38 C.F.R. § 4.97, 
Diagnostic Code 6602. 

As mentioned, when reasonable doubt arises as to the degree 
of disability, this doubt will be resolved in the veteran's 
favor and the higher rating assigned.  38 C.F.R. §§ 4.3, 4.7.  
However, while the Board finds the May 2005 VA PFT to be of 
significant probative value towards granting the veteran a 
higher 60 percent disability rating for his bronchial asthma, 
the Board also finds the record insufficient to grant an even 
higher 100 percent rating at any time since one year prior to 
his claim, see again Hart v. Mansfield, 21 Vet. App. 505 
(2007), as his PFT post-bronchodialator values do not show a 
FEV-1 less than 40 percent predicted or a FEV-1/FVC less than 
40 percent.  The record also does not establish that he 
suffers more than one attack per week with episodes of 
respiratory failure or that he requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.  He is currently prescribed 
Albuterol Inhalation Aerosol at 90 mcg/Actuation to be 
inhaled 2 puffs at a time, every 4-6 hours as needed, but 
this does not meet the standard as would warrant an even 
higher 100 percent rating.



The Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, meaning above and beyond that 
contemplated by the schedular rating assigned (now 60 per 
cent), to suggest the veteran is not adequately compensated 
by the regular rating schedule.  See 38 C.F.R. § 4.29.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Moreover, most, if not 
all, of his evaluation and treatment has been on an 
outpatient basis, not as an inpatient.  So the Board does not 
have to refer this case for extra-schedular consideration.  
VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A higher 60 percent rating, but no greater, is granted for 
the veteran's bronchial asthma, subject to the laws and 
regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


